internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-116943-00 date date x y z xx a d1 x y country state dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x as x’s authorized representative requesting that x be given an extension of time in which to elect to be treated as a partnership for federal tax purposes as of d1 the information submitted states that x is an international business_company formed under the laws of country that is x owned by y a state corporation and y owned by z a country company a a director of x represents that y is a member of the consolidated_group of which xx is the common parent and is unrelated to z y contributed certain assets to x on d1 in return for an x ownership_interest a further represents that x is a foreign eligible_entity within the meaning of sec_301_7701-3 of the procedure and administration regulations and that x was intended to elect to be classified as a partnership for federal tax purposes as of d1 however due to oversight on the part of a and of x’s attorney the election to treat x as a partnership was not timely made sec_301_7701-3 provides guidance on the classification of foreign eligible entities for federal tax purposes in the absence of an election to be treated as a partnership a foreign eligible_entity with more than one owner is treated as an association_taxable_as_a_corporation if all of the members of the entity have limited_liability sec_301_7701-3 provides that a foreign eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing a form_8832 entity classification election with the designated service_center an election can be effective on the date specified on the form_8832 or on the date filed the effective date specified on the form_8832 cannot be more than days prior to the date on which the election is filed sec_301_9100-1 provides that the commissioner has the discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in the present situation based on the information submitted and the representations made the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time for making the election to be treated as a partnership for federal tax purposes effective d1 until days following the date of this letter the election should be made by following the procedure set forth in form_8832 a copy of this letter should be attached to the election except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being sent to x and to x’s other authorized representative sincerely yours paul f kugler associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
